Citation Nr: 0302043	
Decision Date: 02/03/03    Archive Date: 02/19/03

DOCKET NO.  02-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for nasal polyps.

3.  Entitlement to service connection for nose bleeds.

4.  Entitlement to service connection for sinus headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from December 1958 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

A hearing was held on November 4, 2002, before Bettina S. 
Callaway, a member of the Board sitting at the RO, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The veteran filed a notice of disagreement in June 2002 to a 
May 2002 RO decision with respect to three issues.  The Board 
has reviewed the claims file and has determined that a remand 
is warranted regarding this matter, and the remand order 
follows the decision below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
appeal has been obtained.

2.  A left deviated nasal septum in the lower third, with a 
30 percent obstruction, was noted on the veteran's enlistment 
examination; this disorder did not increase in overall 
severity during service.

3.  A right deviated nasal septum was not clinically shown 
during service and this disorder is not shown to have 
resulted from any incident of service.


CONCLUSIONS OF LAW

1.  The appellant's left deviated nasal septum in the lower 
third, with a 30 percent obstruction, existed prior to 
service and was not aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).

3.  A right deviated nasal septum was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the May 2002 statement of the case and letters 
issued to the veteran in September 2001 and March 2002, in 
which the RO specifically addressed the contents of the VCAA 
in the context of the veteran's claim.  The RO explained its 
decision with respect to the issue, and invited the veteran 
to identify records that could be obtained to support his 
claim.  Under these circumstances, VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the letters issued to the veteran 
in September 2001 and March 2002, the RO asked the veteran to 
identify records relevant to his claim.  The September 2001 
and March 2002 letters explicitly set out the various 
provisions of the VCAA, including what records VA would 
obtain, and what was the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the RO obtained the records of the veteran's treatment 
at VA, which were the only records the veteran identified as 
relevant to his claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1110.  In order to 
establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 (2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.   Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b) (2002).

A left deviated septum in the lower third with a 30 percent 
obstruction was noted on the December 1958 enlistment 
examination two months before the veteran's entry into active 
duty.  Because the left deviated septum was noted at entry, 
the presumption of soundness does not arise.  The veteran 
concedes that the left deviated septum existed prior to 
service.  Therefore, the Board finds that a left deviated 
septum in the lower third, with a 30 percent obstruction, 
existed prior to service.  38 C.F.R. § 3.304(b).

Moreover, the evidence of record does not indicate that the 
veteran's preexisting left deviate septum increased in 
severity during service.  The service records clearly show 
that the veteran entered service with a diagnosis of left 
deviated septum in the lower third with a 30 percent 
obstruction.  The service medical records show that the 
veteran was treated in March 1961 for a stopped up nose on 
the left side.  The service examiner noted that removal of 
some tissue may have been needed.  According to a March 1961 
x-ray of the veteran's nose, no fracture was observed.  

According to the August 1962 service separation examination 
report, the examiner diagnosed the veteran with a deviated 
septum of the left lower third, with a 30 percent 
obstruction.  The examiner noted that this nose trouble 
referred to the condition before entering service.  No 
abnormality was noted with respect to the right nasal 
passage.  The examiner also noted that there were no 
complaints and no symptoms (NCNS).  

In essence, service medical records show that the veteran 
experienced symptoms due to his left deviated septum in March 
1961, but there is no indication in service medical records 
that the underlying pathology increased in severity.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The post-service medical evidence is not supportive of the 
veteran's claim because it relates to treatment of the 
veteran's left deviated septum decades following his 
discharge from service, and it does not suggest that his left 
deviated symptom originated or increased in severity during 
service.  There is also no evidence that the veteran's 
claimed right deviated septum originated during service.  The 
Board has considered the medical evidence submitted by the 
veteran, to include a February 2002 letter from the 
Alternative Health and Healing center of Naples.  According 
to the letter, the examiner noted that the veteran had 
cranial and facial bones that were subluxated.  Furthermore, 
the veteran recounted that he had been a boxer in the 
military and that he had had many blows to the face and head, 
which were consistent with the examiner's findings.  The 
Board finds this evidence lacks probative weight in 
comparison with the service medical records.  The private 
doctor did not indicate that he had reviewed the service 
medical records, nor did he address or explain the findings 
in the service medical records that the veteran's pre-
existing left deviated septum did not worsen during service.  
Instead, the private doctor relied on a history provided by 
veteran.  Moreover, the doctor did not seem to be aware that 
the veteran's left deviated septum existed prior to service.

While a private doctor has offered his view that the veteran 
had cranial and facial bones that were subluxated, consistent 
with a history of boxing, it has long been established that 
the Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history, 
as was the basis for the opinion provided here.  See Owens v. 
Brown, 7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 
474 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  
Furthermore, the doctor did not specifically state that the 
veteran's pre-existing left deviated septum worsened during 
service, or that the veteran developed a right deviated 
septum during service.  Therefore, the Board finds that this 
evidence lacks probative weight.

The veteran testified before a hearing officer at the RO in 
February 2002 and before the undersigned in November 2002 
regarding his claim.  In summary, his testimony concerning 
the problems he experienced with his nose during service was 
based upon a recollection of events occurring decades 
earlier.  He maintained that he broke his nose as a result of 
boxing during service.  The Board notes that his service 
records corroborate that the veteran was a boxer during 
service, and that he participated in organized matches.  
Nevertheless, the service medical records do not corroborate 
the veteran's contention that he broke his nose during 
service.  While the veteran is competent to attest to matters 
susceptible to lay observation, as a lay person, he is not 
competent to provide an opinion requiring medical expertise, 
such as an opinion that his underlying left deviated septum 
pathology increased in severity during or as a result of 
service, or that he developed a right deviated septum during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The veteran also recalled complaining about his deviated 
septum to the service separation examiner.  About a year 
after his discharge, he and his wife recalled that the 
veteran underwent an operation at a New York City hospital to 
repair his deviated septum.  The veteran recounted that the 
doctor told him that his left passage was 100 percent blocked 
and his right passage was 30 percent blocked.  The veteran's 
spouse corroborated this operation in 1963 in a written 
statement submitted in February 2002.  Nevertheless, the 
veteran's service medical records show that his left deviated 
septum did not worsen in severity during service, and no 
abnormality was noted with respect to the right nasal 
passage.  As noted above, according to the August 1962 
service separation examination report, the examiner diagnosed 
the veteran with a deviated septum of the left lower third, 
with a 30 percent obstruction.  The examiner noted that this 
nose trouble referred to the condition before entering 
service.  The examiner also noted that there were no 
complaints and no symptoms (NCNS).  The service medical 
records show that the veteran entered and exited service 
without an increase in severity in his left deviated septum.  
In addition, the service medical records are negative for a 
right deviated septum.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for a deviated septum is 
denied.


REMAND

The veteran filed a notice of disagreement in June 2002 to a 
May 2002 RO decision with respect to three issues.  The Board 
has reviewed the claims file and has determined that a remand 
is warranted regarding this matter, and the remand order 
follows the decision below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The RO should issue a statement of the 
case on the issues of entitlement to 
service connection for nasal polyps, nose 
bleeds, and sinus headaches in response 
to the veteran's June 2002 notice of 
disagreement. See Manlincon v. West, 12 
Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

